

108 S3501 ES: To provide a 77-day extension of certain authorities for foreign intelligence and international terrorism investigations, and for other purposes.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



116th CONGRESS2d SessionS. 3501IN THE SENATE OF THE UNITED STATESAN ACTTo provide a 77-day extension of certain authorities for foreign intelligence and international terrorism investigations, and for other purposes.1.Seventy-seven-day extension of authority to access certain business records for foreign intelligence and international terrorism investigations and for roving surveillanceSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note) is amended by striking March 15, 2020 and inserting May 30, 2020.2.Seventy-seven-day extension of authority for individual terrorists to be treated as agents of foreign powers under the Foreign Intelligence Surveillance Act of 1978Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801 note) is amended by striking March 15, 2020 and inserting May 30, 2020.3.Effective dateThis Act and the amendments made by this Act take effect on March 14, 2020.Passed the Senate March 16, 2020.Secretary